Citation Nr: 0733338	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned an initial rating of 30 
percent.  The veteran filed a timely appeal with respect to 
that initial rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 30 percent because of suicidal ideation, recurrent 
major depressive episodes, an inability to maintain 
employment and inappropriate behavior, such as fighting at 
work.  

Private medical reports dated in January 2006 indicate that 
the veteran is receiving VA treatment for his PTSD.  There 
are no VA treatment records associated with the claims file.  
The veteran should identify all VA facilities at which he has 
sought treatment for his PTSD, and a request for those 
records should be made.

In January 2005 correspondence to the RO, the veteran 
indicated that he was at that time working with a therapist.  
In April 2005, the RO advised the veteran that he should 
either furnish those records for consideration or indicate in 
writing that he did not want them to be associated with his 
claim.  There was no response from the veteran.  Upon remand, 
the veteran should either authorize the RO to obtain the 
records, or indicate in writing that they should not be 
considered.




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
him for PTSD.  After securing the 
necessary releases, the RO should obtain 
those treatment records.  The veteran 
should indicate in writing whether the 
records of the therapist he was seeing in 
January 2005 are not to be obtained.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


 
